                                                                    CLERK'S OFFICE U.S. DIST. COURT
                                                                           AT ROANOKE, VA
                                                                                FILED

                                                                           MAR 19 2019
                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF VIRGINIAs~:u~C?
                            ROANOKE DIVISION                h&P
MARKT. GRANT,                             )
                                          )
      Plaintiff,                          )
                                          )    Civil Action No. 7:16-CV-00007
v.                                        )
                                          )
                                          )    By: Hon. Michael F. Urbanski
CITY OF ROANOKE,                          )    Chief United States District Judge
                                          )
      Defendant.                          )

                                       ORDER

      For the reasons set forth in the accompanying Memorandum Opinion, the court

GRANTS judgment to the defendant on the plaintiff's procedural due process claim.

      It is SO ORDERED.

                                               Entered:     0 ] - I t'-        2-d)(   f
                                          t~/1/f/1;~ f. ~~
